 



Exhibit 10.1
April 28, 2008
Phoebe A. Wood
1045 Alta Vista Road
Louisville, KY 40205
Dear Phoebe:
I am delighted that you have agreed to cooperate after your retirement in the
transition of the Chief Financial Officer role and functions at Brown-Forman
Corporation (“Company”). This Letter of Cooperation (“Agreement”) confirms our
understandings about the transition.
     1. Effective April 30, 2008, your employment with the Company will end. The
term of this Agreement will be from May 1, 2008 (or such later effective date as
referenced in Section 5 below) through April 30, 2009.
     2. During the term of this Agreement, you agree to be available at
reasonable times and places to consult with the Company concerning Finance
Department and Company financial matters and transition issues including without
limitation: financial and capital management policies and practices; financial
reporting, Sarbanes-Oxley compliance and certification and certification related
matters for periods through April 30, 2008; banking, borrowing, hedging and
other financing and financial transactions; transitioning financial analyst,
investment banking and other stakeholder relationships; other transition issues
with the Audit Committee, Treasury, Corporate Development and special projects;
and such other matters as the Company may reasonably request. These
arrangements, and the specific topics of consultation, will be conducted by and
through Don Berg, who will serve as your contact person at the Company. We agree
that this transition cooperation will consume on average no more than 20% of a
normal work week and acknowledge that the cooperation may at times need to occur
via telephone and electronic means and at night or on weekends so as not to
unreasonably interfere with your ability to fulfill other business obligations
you might have or hereafter assume. You agree to exercise reasonable diligence
and best efforts in providing these services, all in compliance with the
Company’s core values, Code of Conduct and the other management policies with
which you are familiar. In providing these services, you will be acting as an
independent contractor and nothing herein shall be construed to create or
continue an employment relationship between you and the Company after April 30,
2008.
     3. You agree effective immediately and for the term of this Agreement not
to accept employment or serve as a Board member of, or consultant to, or to have
any other advisory relationship with, (other than as an owner of less than 1% of
its stock or as a consumer of its

 



--------------------------------------------------------------------------------



 



Phoebe A. Wood
April 28, 2008
Page 2
products), any Supplier of wine or spirits (that term being broadly defined as
any producer, manufacturer, brand owner, or primary brand marketer) or importer
of wine or spirits, either in the U.S. or globally.
     4. In exchange for the promises, benefits and commitments set forth in this
Agreement, you agree to the following additional understandings, which
understandings shall survive and continue in full force and effect after the
termination of this Agreement:
     (a) You will not, directly or indirectly, individually or with others take
any action or make any statement or issue any communication that has the intent
or reasonably foreseeable effect of disparaging, undermining or negatively
reflecting on (i) the Company or its Directors or Officers, individually or as a
group; (ii) other employees (not Directors or Officers) of Brown-Forman, subject
to an exception for statements of fact or opinion about such employees that do
not relate to, and are not informed by, contact with that person at
Brown-Forman), individually or as a group and except for references for future
jobs that are requested by such employees if they are at that time former
Brown-Forman employees; (iii) any of the Company’s products, assets, businesses,
reporting practices, accounting or financial practices, relations with
customers, vendors or consumers; or, the Company’s other stakeholders except for
statements of fact or opinion about such stakeholder that do not relate to, and
are not informed by, contact with that stakeholder at Brown-Forman; provided,
however, that nothing in this or the following subsection will limit the
statements you can make or actions you can take at the request of or with the
approval of Don Berg during the term of this Agreement, prevent you from
providing truthful answers, under oath, in response to a subpoena from any
judicial or governmental authority, discussing any person or the Company
generally with your own legal counsel in a context that you reasonably expect
that attorney to maintain confidentiality under the attorney-client privilege;
nor shall this subsection require you to personally consume the Company’s brands
or affirmatively take actions to enhance or support the Company or other
stakeholders, except as may be reasonably requested in connection with your
consultation duties hereunder.
     (b)(i) You acknowledge and reaffirm an ongoing obligation not to divulge or
disclose to any other person or entity any trade secrets or other non-public or
confidential information that relates to the Company, its businesses, business
prospects, finances, accounting, products, trademarks, shareholders, vendors,
customers, or consumers. These trade secrets and/or non-public or confidential
information include but are not limited to product, manufacturing, marketing,
sales, customer, consumer, financial, cost, pricing, strategic planning, Board
of Director and its Committee activities, the shareholders and their holdings
and relationships with the Company, legal and/or regulatory information,
information identifying customers and the terms of their agreements or dealings
with the Company, and all other non-public or confidential information that you
obtained during the course of your employment with the Company.
     (b)(ii) You acknowledge and agree that you will not, directly or
indirectly, enter into any discussions, negotiations, arrangements or
understandings with, or assist, advise, encourage, or otherwise participate
overtly or covertly with any party (including but not limited to a future
employer) in any attempt to take-over the Company, the term “take-over” being
defined in the broadest possible extent to include without limitation the
acquisition of Class A Common Stock or other securities of the Company, any
proxy solicitation involving the Company, the acquisition of a material portion
of the Company’s assets, any attempt to elect Directors to the

 



--------------------------------------------------------------------------------



 



Phoebe A. Wood
April 28, 2008
Page 3
Company’s Board of Directors who have not been nominated by the Board,
advocating the Company’s restructuring, merger or involvement in another
business combination, or gaining any voting interest in the Company; provided,
however, that, nothing in this subsection will prevent you from personally or
for your family or heirs, acquiring or selling Class A Common Stock or other
securities of the Company in amounts not to exceed 1% of any class thereof.
     5. This Agreement is conditioned on you signing and not revoking the
Release attached as Exhibit A. This Agreement becomes effective on the later of
(i) May 1, 2008, or (ii) the eighth calendar day following your executing, and
not thereafter validly revoking, the Release .
     6. The Company agrees and understands that it has certain ongoing
obligations to you, whether or not you enter into this Agreement and the
attached Release, and that these obligations will not be affected or superseded
by this Agreement and attached Release. These obligations are:
     (a) You will continue to be entitled to reimbursement of business expenses
incurred prior to April 30, 2008, upon presentation of proper documentation
thereof and application for reimbursement in accordance with current Company
policy. The Company will remit the amounts to be reimbursed under this paragraph
as soon as practicable thereafter.
     (b) Except as the restricted stock awards are amended as provided in
Section 7(iv), your rights and responsibilities with respect to Company benefit
plans are as provided by applicable law, plan provisions including grant and
awards documents, and the Company’s administrative guidelines, policies and
practices, without regard to whether or not you accept this Agreement. So, for
example, whatever rights you have to continue or convert benefit plans, exercise
stock options or stock appreciation rights, vest in and have restrictions
released under any restricted Company stock previously granted, and to 401(k),
retirement plan and SERP benefits are not affected by this Agreement.
     (c) You retain and are not releasing any rights which you may have under
the existing or then-current indemnification provision in the Company’s
Articles, Bylaws or any employee benefit plan with which you worked at the
Company’s request, or any such provisions applying to employees generally, for
any actions or claims against you arising out of your tenure as an officer and
employee of the Company or any of its subsidiaries or affiliates.
     (d) At the next regular payroll date of the Company following April 30,
2008, the Company will pay to you all unpaid wages earned through that date,
together with any accrued, unused vacation pay then due, less applicable
withholdings for payroll taxes, insurance co-payments and other customary
payroll deductions.
     (e) At the same time and in the same manner as paid to other, active
employee participants in the Company’s 2004 Omnibus Compensation Plan, but in no
case later than September 30, 2008, you shall be paid in cash the short and
long-term annual incentives determined due for all performance periods ending on
or before April 30, 2008. Likewise, the Company will pay to you in cash (net of
any required tax withholdings) at the same time in 2009 and 2010 and computed in
the same manner that amounts are payable to persons then still

 



--------------------------------------------------------------------------------



 



Phoebe A. Wood
April 28, 2008
Page 4
employed by the Company, the elected cash portion of the long term incentive
award due you based upon actual Company performance, as compared with your
previously established target bonuses, for the performance periods spanning
May 1, 2006-April 30, 2009 and May 1, 2007-April 30, 2010.
     (f) The Company acknowledges and agrees that, by virtue of your retirement
occurring after your attainment of age 55 and 5 years of service, all
outstanding stock options and stock-settled stock appreciation rights (“Options”
and “SSARs”) awarded to you and not yet exercised (a list of which is attached
hereto as Exhibit B) shall be exercisable from and after the first exercise date
thereunder until the earlier of (1) the specific Option or SSAR Expiration Date,
or (2) April 30, 2015.
     7. In consideration of your undertakings in Sections 2, 3, 4 and 5 above,
the Company will: (i) upon this Agreement becoming effective, pay you a lump sum
of $25,000; (ii) pay you $50,000 in each of the 12 months from May 2008 through
April 2009; (iii) through April 30, 2009, waive the collection of the portion of
your COBRA-continued health insurance coverage cost equal to any cost in excess
of the amount similarly situated active employees pay toward their similar
health coverage, with the portion payable by you being debited from your
payments under (ii) above; and (iv) compute the pro-rata portion of your
restricted stock awards which vest April 30, 2008 (a list of which is attached
hereto as Exhibit C), by virtue of your employment ending then as if your
employment continued through April 30, 2009. In addition, reasonable expenses
incurred in providing consulting services will be reimbursed in accordance with
the Company’s expense reimbursement policies applicable to its executives
generally. All cash payments required by (i) and (ii) above will be deposited
directly to your checking account. You will be solely responsible for the
payment of any income or other taxes due on these amounts.
     8. (a) The Company may at any time in its sole discretion terminate this
Agreement prior to April 30, 2009. (i) If the termination is “for cause” — as
defined in the Company’s 2004 Omnibus Compensation Plan — it shall owe you
nothing further. (ii) If, on the other hand, the termination is “not for cause”
— that is, for any reason not set out in (i) above, or for no reason — then the
Company must continue to pay you the balance of the amounts contemplated by
Section 7 above, as and when otherwise payable. (b) You may terminate this
Agreement by written notice to the Company’s Deputy General Counsel at any time
prior to April 30, 2009, in your sole discretion, and if you do so, all further
payments due under this agreement will cease and no further payments under this
Agreement will be owed to you. Your death or disability prior to the expiration
of the term of this Agreement will not constitute a termination by you, or a
“for cause” termination by the Company, and all payments or amounts due
thereafter to be paid hereunder shall be paid to your personal representative.
(c) If neither party terminates this Agreement, it will end April 30, 2009.
(d) Regardless of the date or reason that this Agreement terminates, you shall
remain bound by the covenants in Section 4 above after termination of the
Agreement.
     9. This Agreement shall be governed by the laws of the Commonwealth of
Kentucky and disputes concerning its terms shall be decided in the Jefferson
County, Kentucky, circuit court; except that the Company may seek enforcement of
any of the covenants contained herein in any jurisdiction where it is necessary
in its judgment to do so.

 



--------------------------------------------------------------------------------



 



Phoebe A. Wood
April 28, 2008
Page 5
     10. This Agreement and the attached Release constitute the entire agreement
between you and the Company and supersede and extinguish any and all other
agreements, understandings and contractual commitments that do or may exist in
respect of the matters covered herein. Amendments or modifications of this
Agreement or its Exhibits will have no effect unless they are reduced to writing
and signed by the parties. Whenever possible, each provision and term of this
Agreement will be interpreted in a manner to be effective and valid, but if any
provision or term of this Agreement is held to be prohibited or invalid, then
such provision or term will be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement. If any of the covenants set forth in this Agreement
are held to be unreasonable, arbitrary or against public policy, such covenants
will be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, will be effective, binding
and enforceable against you to the greatest extent permissible.
It is understood and agreed that no release, waiver, or other promise set forth
in this Agreement shall be construed to prohibit either the Company or you from
enforcing the terms of this Agreement or the benefits and rights preserved by
this Agreement and its related Release, in a court of competent jurisdiction.
My signature on this letter reflects the agreement on behalf of the Company to
the terms outlined in this letter and the attachments. To confirm your agreement
and voluntary acceptance of these terms, please execute this letter in the space
set forth below, date your signature, and execute and date the attached Release.
Very truly yours,
BROWN-FORMAN CORPORATION

      By: /s/ James S. Welch 
 
   
 
 

AGREEMENT AND ACCEPTANCE
I agree to the arrangements, benefits and understandings set forth
in this letter and the attached Release.

      /s/ Phoebe A. Wood  
 
   
 
Phoebe A. Wood  
 
  April 28, 2008  
 
   
 
Date  
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
1. GENERAL
     (a) PURPOSE. I am retiring from my employment with Brown-Forman Corporation
effective April 30, 2008. I understand that even if I do not sign this Release
and Agreement, I am entitled to certain benefits as described in Section 6 of
the letter agreement to which this Release is attached. I further understand
that Additional Benefits that the Company has no legal obligation to provide, as
described in Section 7 of the letter agreement to which this Release is
attached, including a consulting relationship, are being offered to me as
consideration in part for my signing and fully complying with this Release and
the letter agreement to which this Release is attached (the “Agreement”).
     (b) ENCOURAGEMENT TO CONSULT WITH ATTORNEY. I acknowledge that this Release
and the Agreement are binding legal documents and that the Company advises me to
consult with an attorney before signing this Release and the Agreement.
     (c) REVIEW AND CONSIDERATION PERIOD. I acknowledge that I hereby am being
given at least 21 calendar days to review and consider this Release and
Agreement and have had the opportunity to use as much of that time as I wish
before signing it.
I wish to accept the role described in the Agreement with its compensation and
benefits and in exchange agree as follows:
2. RELEASE
I agree to release Brown-Forman Corporation and all of its divisions,
subsidiaries, affiliates, employees, officers, directors, and its and their
successors and assigns (hereinafter referred to as the “Company”) from all
claims, liabilities, demands and causes of action which I may have or claim to
have against any one or more of them arising to and including the date and time
I have executed this Agreement and Release.
     (a) I agree the released claims, liabilities, demands and causes of action
include but are not limited to all claims, liabilities, demands and causes of
action that involve or relate in any way to (i) my employment with the Company
through April 30, 2008; and (ii) the cessation of my employment with the Company
effective April 30, 2008, except for those rights and obligations preserved or
created by the Agreement.
     (b) This release includes but is not limited to all claims that I may have
for discrimination on the basis of religion, national origin, race, sex,
disability, religion, age (including all claims under the Age Discrimination in
Employment Act of 1967 as amended), and all other protected classifications
under any other federal, state or local laws or regulations, except as noted in
subparagraph (f) below. I also release any and all common law and statutory
claims, including but not limited to, contract, tort or wrongful discharge
claims to the fullest extent allowed by law.

1



--------------------------------------------------------------------------------



 



     (c) I also waive and release to the maximum extent allowed by law all
monetary and other relief, which may be sought on my behalf by other persons or
agencies.
     (d) As part of this Release, I agree never to make any claim or institute
any suit, complaint, proceeding, grievance or action of any sort in any court,
administrative agency or tribunal arising from my employment with the Company or
any other occurrence prior to my signing this Release, except as noted in
subparagraph (f) below, or to cooperate with any other person who does so. If I
violate this promise, then I agree that I will pay to the Company the lesser of
actual attorney fees and other costs incurred by the Company in defending such
suit or the amount of the Additional Benefits received by me under Section 7 of
the Agreement less $5,000.
     (e) This release covers claims that are both known and unknown. I agree to
waive all rights under Section 1542 of the Civil Code of the State of California
which, if applicable, provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” Notwithstanding Section 1542 or
similar laws in other states, I understand that if I should in the future
believe or discover that I have any claims arising before the date I sign this
Release and Agreement, that I will not be able to pursue them.
     (f) This release does NOT waive: (i) any right or claims which might arise
after the date I sign this Release and the Agreement or that cannot be waived in
a private agreement as a matter of law; or (ii) the right to file a charge with,
or participate in an investigation or proceeding conducted by, the Equal
Employment Opportunity Commission or similar state or local agency; or (iii) the
right, to the extent permitted by law, to make a claim under the Age
Discrimination in Employment Act that includes a challenge to the validity of
this Release; or (iv) any rights preserved by or created under the Agreement.
3. AGREEMENT. I further agree to comply with all commitments and obligations
that are imposed on me as set forth in the accompanying Agreement.
4. OTHER MATTERS
     (a) RIGHT TO REVOKE. I understand that I may revoke this Release and
Agreement within seven (7) calendar days after I sign it by delivering a written
notice of revocation to Paul Varga, 850 Dixie Highway, Louisville, KY 40210, by
no later than the close of business on the seventh day after I sign this
Release. I understand that, if I revoke this Release and the Agreement, neither
shall be effective or enforceable and I will not receive the Additional Benefits
referred to in Section 7 of the Agreement.
     (b) ENTIRE AGREEMENT. I agree that this Release and the Agreement and
constitute the entire agreement between the Company and me; that the Company has
not made any promises to me other than as set forth in this Release and the
Agreement, and that no amendment or modification may be made to this Release and
the Agreement unless in writing and signed by me and the Company. I agree that
if any part of this Release and Agreement or the accompanying

2



--------------------------------------------------------------------------------



 



letter (and/or attachments thereto) is found to be illegal or unenforceable, the
rest of Release and Agreement will nevertheless be enforceable.
5. CONCLUSION
I ACKNOWLEDGE AND AFFIRM THAT I HAVE CAREFULLY READ THIS RELEASE AND THE
AGREEMENT. I UNDERSTAND THIS RELEASE AND THE AGREEMENT AND HAVE NO QUESTIONS
ABOUT WHAT THEY MEAN. I HAVE NOT BEEN FORCED OR INTIMIDATED IN ANY WAY TO SIGN
THIS RELEASE, AND I KNOWINGLY AND VOLUNTARILY ENTER INTO THIS RELEASE AND THE
AGREEMENT AND INTEND THAT THEY BE GIVEN FULL FORCE AND EFFECT.


      /s/ Phoebe A. Wood  
 
   
 
Phoebe A. Wood  
 
  April 28, 2008  
 
   
 
Date Signed  
 

3



--------------------------------------------------------------------------------



 



Exhibit B

                                          Options and SAR’s                    
                  SHARES     SHARES     FIRST                     AVAILABLE    
UNAVAILABLE     EXERCISE     EXPIRATION   INCENTIVE   AWARD DATE     FOR
EXERCISE     FOR EXERCISE     DATE     DATE  
Stock Option
    05/23/2001       17,314               05/01/2004       04/30/2011  
Stock Option
    07/31/2001       17,735               05/01/2004       04/30/2011  
Stock Option
    07/25/2002       22,562               05/01/2005       04/30/2012  
Stock Option
    07/24/2003       14,863               05/01/2006       04/30/2013  
Stock Option
    07/22/2004       14,437               05/01/2007       04/30/2014  
SSAR
    07/28/2005               8,796       05/01/2008       04/30/2015  
SSAR
    07/27/2006               8,567       05/01/2009       04/30/2016  
SSAR
    07/26/2007               9,869       05/01/2010       04/30/2017  





--------------------------------------------------------------------------------



 



Exhibit C



Restricted Stock

                                  Elapsed           Shares         Restricted  
months   Total   Pct   to be     Awarded   Shares   Per Agmt   Term   Vested*  
Delivered     Jul-03   3,797   72   96   75.0%   2,848     Jul-04   4,257   60  
60   100.0%   4,257     Jul-05   3,227   48   60   80.0%   2,582     Jul-06  
2,741   36   60   60.0%   1,645                                              
Estimated         Current RS award in process           Come-in*       Estimated
Jul-07   $150,000   24   48   1.6   50.0%   $120,000

 
*  
Actual payout will be more or less, based upon the actual come-in determined
late May 2008. You may choose payment in cash or equivalent shares.

